Opinion issued May 21, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00348-CR
                           ———————————
                        IN RE KERRY BEAL, Relator



           Original Proceeding on Petition for Writ of Mandamus



                       MEMORANDUM OPINION

      Relator Kerry Beal filed a pro se petition for writ of mandamus in which he

contends that the trial court judge, Respondent Hon. James Shoemake, abused his

discretion when he (1) refused to rule on Beal’s motion to recuse, (2) granted a

non-party’s motion to quash a subpoena duces tecum served by Beal, (3) refused to

rule on Beal’s motion to compel production/motion for show cause order relating

                                       1
to that same subpoena and (4) refused to rule on another motion to compel

production/motion for show cause order relating to a second subpoena that Beal

attempted to serve upon another non-party.

      Respondent Shoemake signed an order on May 2, 2013, referring Beal’s

motion to recuse to the Presiding Judge of the Second Administrative Judicial

Region. The portion of Beal’s petition which addresses the trial court’s alleged

failure to rule on the recusal motion is therefore moot.

      Accordingly, we dismiss the portion the portion of Beal’s petition which

addresses the trial court’s alleged failure to rule on the recusal motion as moot.

We also deny the remainder of Beal’s petition for writ of mandamus, and we

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2